Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Group I, claims 1-2, 4-20, 22-31, 33-34, 36-52, and 54-67, drawn to a system and method of simulating irradiation of the eye and treating the eye comprising the technical features of:
a step and/or means for displaying a live sequence of images of an eye of a patient;
while displaying the sequence of images, a step and/or means for simulating an irradiation of one or more target regions of the eye such that the simulated irradiation is irradiating the eye with one or more aiming beams, which are visible in the images;
subsequently to irradiating the eye with the aiming beams simulating the irradiation, a step and/or means for receiving a confirmation input from a user; and
in response to receiving the confirmation input, a step and/or means for treating the eye by irradiating respective the target regions of the eye with a plurality of respective treatment beams.

Group II, claim 32, drawn to a wedge system for treating the eye comprising:
a wedge;
an optical unit mounted on the wedge such that the optical unit is directed obliquely upward, the optical unit comprising a radiation source; and
a controller, configured to treat an eye of a patient by causing the radiation source to irradiate respective target regions of the eye with a plurality of treatment beams while the eye gazes obliquely downward toward the optical unit.
A Priori Analysis

	Groups I and II as a whole, clearly show the lack of unity of invention since the inventions of groups I and II DO NOT all share the same or corresponding technical feature.


A Posteriori Analysis

	Prior art shall now be applied to the above mentioned technical features for group I and group II respectively.

Group I, claims 1-2, 4-20, 22-31, 33-34, 36-52, and 54-67, drawn to a system and method of simulating irradiation of the eye and treating the eye are anticipated by Van de Velde (U.S. Patent 5,923,399) who discloses:
a step and/or means for displaying a live sequence of images of an eye of a patient (col. 2:50 – col. 3:4 and col. 5:21 – col. 6:6 for example);
while displaying the sequence of images, a step and/or means for
subsequently to irradiating the eye with the aiming beams simulating the irradiation, a step and/or means for receiving a confirmation input from a user (“appropriate” location – see col. 6:33 – col. 7:15); and
in response to receiving the confirmation input, a step and/or means for treating the eye by irradiating respective the target regions of the eye with a plurality of respective treatment beams (“switched” to high energy treatment beam - see col. 6:33 – col. 7:15).


Group II, claim 32, drawn to a wedge system for treating the eye are anticipated by Blumenkranz et al. (U.S. Patent 5,923,399) who disclose:
:
a wedge (“spinning wedges,” see [0076] and figure 11);
an optical unit mounted (interpreted as connected to or coupled to) on the wedge such that the optical unit is directed obliquely upward, the optical unit comprising a radiation source (“LS,” see [0075] and figure 11); and
a controller (CPU, see [0077]), configured to treat an eye of a patient by causing the radiation source to irradiate respective target regions of the eye with a plurality of treatment beams while the eye gazes obliquely downward toward the optical unit.

Therefore both Groups I and 2 are anticipated by prior art and are therefore shown, a posteriori, to lack unity of invention.


Specie A1 containing claims 1-2, 4-6, 33-34, 36-38, 65 and 67;
Specie A2 containing claims 1-2, 6, 12-15, 33-34, 38, 44-47, 65 and 67;
Specie A3 containing claims 1-2, 6, 16-18, 33-34, 38, 48-50, 65 and 67;
Specie A4 containing claims 1-2, 6, 19-27, 33-34, 38, 51-59, 65 and 67;
Specie A5 containing claims 1-2, 6, 28-29, 33-34, 38, 60-61, 65 and 67;
Specie A6 containing claims 1-2, 6, 30-31, 33-34, 38, 62-63, 65 and 67; or
Specie A7 containing claims 1-2, 6-11, 33-34, 38-43, and 64-67.


	If Applicant elects Group II, then the examiner will examine and search claim 32.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792